NM

In the Um'ted States Court of Federal Claims

   

Nc. 17-1877T
(Filed: January 24, 2018)

 

 

) Fl LED
TWALLI ZOLMAN, )

) JAN 2 4 2013

Pro Se Plamtiff, ) U.S, COUHT OF

) FEDERAL emma
v. )

)
'FHE UNITED STATES, )

)

Dei"endant. )
)
0 R D E R

Defendant’s motion (Docl§et No. 8), filed January 22, 2018, to stay proceedings is
DENIED as MOOT.

In addition, on January 2, 2018 the court issued an order ((Docket No. 7) copy
attached) denying plaintiff’s motion to proceed in forma pauperis and giving plaintiff
notice that in order to proceed With her case the $400.00 filing fee was due by January
l7, 2018 and that failure to pay the fee Would result in the dismissal of her case pursuant
to Rule 41 of the Rules of the United States C0urt ofFederal Claims (“RCFC”) of the
case for failure to prosecute

A review of court records indicates that plaintiff has not paid the filing fee.
Accordingly, the above-captioned case is DISMISSED Without prejudice pursuant to
RCFC 41 for failure to prosecute

IT Is So ORDERED. /N//`/\%M

/N/BANCY .FIRESTONE
Senior Judge

'P|JL? ]HE|I| |I||I||]U 13le |]':IEB

 

 

Case 1:17-cv-01877-NBF Document 7 Fiied 01/03/18 Page l of 1

 

In the United §tates Court of Federal Claims

N@. l7-is77'r
(Filed; January 3, 2018)

 

 

)
TWALLI ZOLMAN, )
)
Pro Se Piaintiff, ) Fl LED
V § JAN ~ 3 2018
v ) FLEJ.§‘E. count oF
rHa uNirED srArEs, ) F‘AL CLA!MS
l )
Defendant. )
)
0 R D E R

Plaintifi`s motion for leave to proceed in forma pauperis (Filing No. 6) is hereby
DENIED.

In order to proceed with this civil action in this court, the plaintiff must pay
$400.00 in fees ~" a $350.00 filing f`_ee plus a $50.00 administrative fee- by January 17,
2018. _lf the plaintiff fails to pay the appropriate fees in accordance With this order, this
action shali be dismissed without prejudice for failure to prosecute under Rule 41 of the
United States Court of Federal Clairns.

IT IS'SO ORDERED.

   

aim

 

/NANdY B. FniEsroNE/
Senior iudge